—Judgment *845unanimously affirmed. Memorandum: Defendant’s conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that County Court erred in admitting evidence of prior bad acts. In cases involving child abuse, evidence of a defendant’s prior conduct is relevant to establish that the child’s injuries were not accidental (see, People v Pope, 241 AD2d 756, 759, lv denied 91 NY2d 878, 1011; People v Engler, 150 AD2d 827, 829, lv denied 75 NY2d 770; People v Tuckerman, 134 AD2d 732). We further reject the contention of defendant that the court erred in refusing to permit her to explain her alleged admissions. The court sustained the prosecutor’s objections to defense counsel’s questioning of defendant concerning her state of mind when she made the alleged admissions, and defense counsel thereafter failed to pursue a relevant line of questioning on that issue. Defendant failed to preserve for our review her contention that she was denied a fair trial by the prosecutor’s alleged misrepresentation of the evidence on summation (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Jefferson County Court, Clary, J. — Endangering Welfare Child.) Present — Wisner, J. P., Hurlbutt, Scudder and Lawton, JJ.